                                   1

                                   2

                                   3

                                   4

                                   5                           IN THE UNITED STATES DISTRICT COURT

                                   6                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     ROMEO JONES,                                   Case No. 18-cv-05414-CRB
                                   9                   Plaintiff,
                                                                                        ORDER REJECTING REPORT AND
                                  10            v.                                      RECOMMENDATION FOR
                                                                                        DISMISSAL
                                  11     LONDON BREED, et al.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13          Now pending before the Court is the Report and Recommendation for Dismissal of
                                  14   Magistrate Judge Kim regarding Plaintiff Romeo Jones’s Complaint. Dkt. 16; see also 28
                                  15   U.S.C. § 1915(e)(2). Plaintiff did not file an objection to the Report and Recommendation,
                                  16   but has subsequently filed a Second Amended Complaint, Dkt. 18, which appears to
                                  17   attempt to respond to the Report and Recommendation’s conclusion that the First
                                  18   Amended Complaint had failed to state a claim. Compare Dkt. 16 with Dkt. 18.
                                  19          As Magistrate Judge Kim correctly noted, “[p]ursuant to 28 U.S.C. § 1915(e)(2),
                                  20   the Court is required to dismiss an in forma pauperis complaint that lacks subject matter
                                  21   jurisdiction.” Dkt. 16 at 1 (citing Pratt v. Sumner, 807 F.2d 817, 819 (9th Cir. 1987)).
                                  22   Courts are also required to sua sponte consider whether such jurisdiction is lacking. Id.
                                  23   (citing Fed. R. Civ. P. 12; Augustine v. United States, 704 F.2d 1074, 1077 (9th Cir.
                                  24   1983)). The Magistrate’s Report and Recommendation correctly observed that Plaintiff’s
                                  25   First Amended Complaint failed to meet that standard. Id. at 2-3.
                                  26          Plaintiff’s Second Amended Complaint has resolved that problem by alleging that
                                  27   he has alleged a claim under 42 U.S.C. § 1983 for violation of the Fourth Amendment.
                                  28
